Citation Nr: 1518395	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Evaluation of status post stab wound of the right posterior chest with traumatic pneumothorax, currently noncompensable.

2.  Evaluation of status post stab wound of the right lower abdomen with traumatic perforated intestine, currently noncompensable.

3.  Evaluation of status post stab wound of the right lower leg, currently noncompensable.

4.  Evaluation of status post stab wound of the right index finger, currently noncompensable


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.   Other than the March 2015 informal hearing presentation, there are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issue of entitlement to an increased rating for status post stab wound scar of the right index finger disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected status post stab wound of the right posterior chest with traumatic pneumothorax has been manifested by a superficial linear scar of less than 6 square inches, without pain.

2.  The service-connected status post stab wound of the right lower abdomen with traumatic perforated intestine has been manifested by a superficial linear scar of less than 6 square inches, without pain.

3.  The service-connected status post stab wound of the right lower leg has been manifested by a superficial linear scar of less than 6 square inches, without pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for status post stab wound of the right posterior chest with traumatic pneumothorax are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2014).

2.  The criteria for a compensable disability rating for status post stab wound of the right lower abdomen with traumatic perforated intestine are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2014).

3.  The criteria for a compensable disability rating for status post stab wound of the right lower leg are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2010, to the Veteran.  This letter explained the evidence needed to substantiate a claim for an increased rating, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for increased ratings for his service-connected status post stab wounds.   The examination reports contain all the findings needed to rate the Veteran's service-connected status post stab wounds, including history and clinical evaluation.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg have not materially changed and uniform evaluations are warranted.  

The Veteran's service-connected status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg are each rated as noncompensable for the residual scars pursuant to Diagnostic Code 7805.  See  38 C.F.R. § 4.20.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: scar is 5 or more inches (13 or more centimeters) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

After a review of all the evidence, the Board finds that the Veteran's status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg do not approximate the criteria for higher, compensable disability evaluations for the entire rating period under Diagnostic Codes 7801 through 7805.  The objective clinical evidence of record, namely the November 2010 and October 2012 VA examinations, show that the Veteran's status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg are manifested by scars that are linear, and measure 1 cm by 3cm (right posterior chest), 1 inch by 18 inches (right lower abdomen), and 2 cm by 10 cm (right lower leg).  However, the Veteran's scars do not exceed 6 square inches.  Likewise, the scars are superficial, without skin breakdown, keloid formation, inflammation, or edema.  Furthermore, there is no medical evidence that shows that his scars are unstable or painful; there were no pain or unstable skin in the area of his scars upon evaluation in November 2010 or October 2012.  Additionally, none of the scars are productive of adherence,  and the Veteran's scars of the right posterior chest, right lower abdomen, and right lower leg do not cause limitation of motion or disfigurement.  The Board observes that the Veteran has not made any complaints related to his status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg and that his VA treatment records do not show any related treatment.  Therefore, a higher, compensable rating is not warranted for his status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg under Diagnostic Code 7805.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805.

To the extent that he contends that a higher, compensable rating should be assigned, the Board notes that a veteran is only competent to report symptoms that he experiences at any time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which his status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg are being evaluated.  To the extent that he reports that the scars are painful, he is competent.  However, we find the examination reports detailing that the scars are not painful to be more credible and more probative.  As such, the Board finds the examination report to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran's complaints were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to an increased, compensable disability evaluation for status post stab wound, right posterior chest with traumatic pneumothorax is denied.

Entitlement to an increased, compensable disability evaluation for status post stab wound, right lower abdomen with traumatic perforated intestine is denied.

Entitlement to an increased, compensable disability evaluation for status post stab wound, right lower leg is denied.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected status post stab wound scar of the right index finger are more severe than presently evaluated.  The Board observes that Veteran was afforded VA scar examinations in November 2010 and October 2012.  However these examinations did not provide the range of motion of the Veteran's right index finger.  As the Veteran is rated for limitation of motion of the right index finger, such findings are relevant to evaluating the current severity of the service-connected status post stab wound scar of the right index finger.  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected status post stab wound scar of the right index finger.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hand and fingers examination to ascertain the current severity and manifestations of his service-connected status post stab wound scar of the right index finger.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

2.  Adjudicate the claim for an increased rating for status post stab wound scar of the right index finger on the merits.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


